EXHIBIT 10.7

Execution Form


WAIVER AND SIXTH AMENDMENT TO FOURTH
AMENDED AND RESTATED CREDIT AGREEMENT

        This Waiver and Sixth Amendment to Fourth Amended and Restated Credit
Agreement (this “Amendment”) dated as of May 2, 2003 (the “Amendment Effective
Date”), is by and among MAGNUM HUNTER RESOURCES, INC., a Nevada corporation (the
“Borrower”), each Bank (as defined in the Credit Agreement referred to below),
DEUTSCHE BANK TRUST COMPANY AMERICAS (formerly named Bankers Trust Company),
individually, as administrative agent (in such capacity, together with its
successors in such capacity, the “Administrative Agent”), as collateral agent
(in such capacity, together with its successors in such capacity, the
“Collateral Agent”), and as letter of credit issuing bank (in such capacity,
together with its successors in such capacity, the “Issuer”), CIBC INC.,
individually and as syndication agent (in such capacity together with its
successors in such capacity, the “Syndication Agent”), and BNP PARIBAS, a French
bank acting through its Houston Agency, individually and as documentation agent
(in such capacity, together with its successors in such capacity, the
“Documentation Agent”).

R E C I T A L S:

        WHEREAS, the Borrower, each Bank then a party, the Administrative Agent,
the Collateral Agent, the Syndication Agent, the Documentation Agent
(collectively, the “Agents”), and the Issuer have heretofore entered into that
certain Fourth Amended and Restated Credit Agreement dated as of March 15, 2002,
as amended by that certain First Amendment to Fourth Amended and Restated Credit
Agreement dated as of April 19, 2002, and by that certain Second Amendment to
Fourth Amended and Restated Credit Agreement dated as of July 3, 2002, and by
that certain Third Amendment to Fourth Amended and Restated Credit Agreement
dated as of August 28, 2002, and by that certain Fourth Amendment to Fourth
Amended and Restated Credit Agreement dated as of September 6, 2002, and by that
certain Waiver and Fifth Amendment dated as of November 20, 2002, and as
otherwise amended from time to time prior to the Amendment Effective Date (the
“Credit Agreement”), pursuant to which the Banks have agreed to make revolving
credit loans available to the Borrower under the terms and provisions stated
therein; and

        WHEREAS, the Borrower has requested that the Banks, the Agents and the
Issuer waive the provisions of Section 7.2.6 of the Credit Agreement, which
limits certain Restricted Payments (as defined therein), in order to permit the
Borrower to redeem and retire notes issued under the 1997 Indenture (“1997
Notes”) in an aggregate principal amount of up to $50,000,000 from and after the
Amendment Effective Date through and including September 30, 2003 (the
“Permitted 2003 Redemption”); and

        WHEREAS, the Borrower has also requested that the Banks, the Agents and
the Issuer waive the provisions of Section 7.2.6 of the Credit Agreement in
order to permit the Borrower to redeem and retire additional 1997 Notes in an
aggregate principal amount of up to $60,000,000 (which, for the avoidance of
doubt, shall be in addition to any 1997 Notes redeemed and retired pursuant to
the Permitted 2003 Redemption) with the proceeds of the issuance by the Borrower
of any one (but only one) of the following types of securities: (i) preferred
stock, convertible preferred stock or other coupon-bearing equity securities of
the Borrower, (ii) Subordinated Debt of the Borrower, or (iii) senior unsecured
notes issued under a first supplemental bond indenture to the 2002 Indenture,
(individually, as applicable, the “Permitted Refinancing Securities”); provided,
however, that (A) in any case, such Permitted Refinancing Securities shall
contain terms and conditions satisfactory to the Administrative Agent and the
Borrower, (B) the Net Cash Proceeds of such issuance shall be used, and shall
only be used, to redeem and retire 1997 Notes (including any reasonable costs,
expenses or fees associated with such redemption and retirement), (C) any
Permitted Refinancing Securities of the type described in clause (i) above shall
not (1) be subject to any mandatory repurchase or redemption election
exercisable by the holder thereof on or prior to June 1, 2007, (2) obligate the
Borrower (or any Restricted Subsidiary) to make any payments other than accrued
dividends to the holders of such Permitted Refinancing Securities on or prior to
June 1, 2007, or (3) accrue dividends at a rate (or effective yield) in excess
of the effective after-tax interest rate applicable to the 1997 Notes (such
dividends, the “Permitted Refinancing Dividends”), and (D) any Permitted
Refinancing Securities of the type described in clause (ii) or (iii) above shall
have a yield to maturity at issuance equal to or less than 10% and shall mature
not sooner than June 1, 2007 (the “Permitted Refinancing Redemption”); and

        WHEREAS, the Borrower has requested that the Credit Agreement be amended
to allow BMO Nesbitt Burns Financing, Inc. (“BMO”), Australia and New Zealand
Banking Group Limited (“ANZ”), Southwest Bank of Texas N.A. (“Southwest”) and
Sterling Bank (“Sterling”) to become “Banks” party to the Credit Agreement, as
set forth herein; and

        WHEREAS, the Borrower also proposes that certain other amendments and
modifications be made to the Credit Agreement as set forth herein; and

        WHEREAS, subject to the terms and conditions of this Amendment, the
Banks (including BMO, ANZ, Southwest and Sterling), the Agents and the Issuer
have agreed to enter into this Amendment in order to effectuate such amendments
and modifications;

        NOW, THEREFORE, in consideration of the premises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

        Section 1. Definitions. Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meaning as in the
Credit Agreement.

        Section 2. Amendments to Credit Agreement. The Credit Agreement is
hereby amended as follows:

        (a) The definition of “Interest Period” in Section 1.1 of the Credit
Agreement is hereby amended by (i) deleting the words “one, two, three or six
months thereafter” and inserting in their place the words “one, two, three, six
or, if (and only if) then available to all of the Banks, twelve months
thereafter” and (ii) amending and restating clause (a) of such definition in its
entirety to provide “(a) the Borrower shall not be permitted to select Interest
Periods to be in effect at any one time which have expiration dates occurring on
more than eight (8) different dates;".


Page 2

        (b) The following definition of “Lead Manager” is hereby inserted in
Section 1.1 of the Credit Agreement in its alphabetically appropriate place:


          “  ‘Lead Manager’ means any of Bank of Scotland, Bank of Nova Scotia,
Bank of Montreal or Fortis Capital Corp., and any successor thereto,
respectively. ‘Lead Managers’ means all of them.”


        (c) The definition of “Stated Maturity Date” in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to provide:


          “ ‘Stated Maturity Date’ means May 2, 2006 (as such date may be
extended from time to time pursuant to Section 2.9).”


        (d) Clause (k) of Section 7.2.5 of the Credit Agreement is hereby
amended and restated in its entirety to provide:


“(k)         so long as no Default has occurred and is continuing and so long as
after giving effect thereto Borrowing Base Usage is not greater than 80%, the
Borrower may make Investments not otherwise permitted pursuant to this
Section 7.2.5 not to exceed $25,000,000 in the aggregate for all such
Investments; provided that if the Borrower or any of its Restricted Subsidiaries
shall have made any Investments pursuant to this clause (k) and the Borrower or
any of its Restricted Subsidiaries shall thereafter receive any dividends or
returns of capital from an Unrestricted Subsidiary (but expressly excluding any
amounts received as loans pursuant to Section 7.2.2(m)), then the amount
available thereafter to the Borrower and its Restricted Subsidiaries for
additional Investments pursuant to this clause (k) shall be increased dollar for
dollar by the amount of such dividends or returns of capital up to a maximum
amount of availability not to exceed $25,000,000 at any time;".


        (e) Clauses (A) and (B) of the proviso in Section 7.2.6 of the Credit
Agreement are hereby amended and restated in their entirety to provide:


  “(A) $25,000,000, plus (B) fifty percent (50%) of the Borrower’s consolidated
net income, to be calculated on a cumulative basis, for each Fiscal Year
commencing with the Fiscal Year ending December 31, 2001, minus”.


        (f) Section 7.2.7 of the Credit Agreement is hereby amended by deleting
the amount “$50,000,000” at the end thereof and inserting in its place the
amount “$60,000,000".


Page 3

        (g)         Section 9.8 of the Credit Agreement is hereby amended and
restated in its entirety to provide as follows:


          SECTION 9.8 Documentation Agent, Syndication Agent, Arrangers, Lead
Managers and Bookrunner. The Documentation Agent, the Syndication Agent, the
Arrangers, the Lead Managers and the sole bookrunner shall not have any
obligations, liabilities, responsibilities or duties under this Agreement or the
other Loan Documents. Without limiting the foregoing, the Documentation Agent,
the Syndication Agent, the Arrangers, the Lead Managers and the sole bookrunner
shall not have or be deemed to have any fiduciary relationship with any Bank or
any other Agent. Each Bank acknowledges that it has not relied, and will not
rely, on any of the Banks so identified or on the Documentation Agent, the
Syndication Agent, the Arrangers, the Lead Manager or the sole bookrunner in
deciding to enter into this Agreement or in taking or not taking action
hereunder.


        (h) The Credit Agreement is hereby amended by deleting the existing
Schedule III-B to the Credit Agreement and inserting in its place as the new
Schedule III-B to the Credit Agreement the text contained in Attachment 1
attached to this Amendment.


        Section 3. Additional Amendments to Credit Agreement Dependent Upon Type
of Permitted Refinancing Securities Issued.

        (a) If, and only if, the Borrower issues Permitted Refinancing
Securities of the type described in clause (iii) of the third recital above,
then the definition of “2002 Indenture” in Section 1.1 of the Credit Agreement
shall be deemed to be automatically and concurrently amended to include the
first supplemental bond indenture pursuant to which such Permitted Refinancing
Securities have been issued, together with any related documentation, each as
amended, restated, modified or supplemented form time to time.


        (b) If, and only if, the Borrower issues Permitted Refinancing
Securities of the types described in clauses (ii) or (iii) of the third recital
above, then Section 7.2.2 of the Credit Agreement shall be deemed to be
automatically and concurrently amended to permit the Indebtedness represented by
such Permitted Refinancing Securities as if Section 7.2.2 of the Credit
Agreement specifically described such Permitted Refinancing Securities; provided
that the principal amount thereof shall not in any event exceed the sum of (x)
the aggregate principal amount of 1997 Notes to be redeemed and retired with Net
Cash Proceeds of such Permitted Refinancing Securities, (y) the aggregate amount
of any interest or premium payable in respect of the redemption and retirement
of such 1997 Notes to the holders thereof, and (z) any reasonable and customary
costs, expenses and fees payable in respect of the redemption and retirement of
such 1997 Notes.


Page 4

        (c) If, and only if, the Borrower issues Permitted Refinancing
Securities of the type described in clause (i) of the third recital above, then
Section 7.2.6(a) of the Credit Agreement shall be deemed to be automatically and
concurrently amended to permit the payment by the Borrower of any Permitted
Refinancing Dividends in accordance with the terms of such Permitted Refinancing
Securities notwithstanding anything to the contrary in Section 7.2.6(a).


        Section 4. BMO, ANZ, Southwest and Sterling as Banks.

        (a) Upon the effectiveness of this Amendment and by its execution and
delivery hereof, each of BMO, ANZ, Southwest and Sterling shall be deemed
automatically to have become a party to the Credit Agreement, shall have all the
rights and obligations of a “Bank” under the Credit Agreement and the other Loan
Documents as if each were an original signatory thereto, and shall agree, and
does hereby agree, to be bound by the terms and conditions set forth in the
Credit Agreement and the other Loan Documents to which the Banks are a party, in
each case, as if each were an original signatory thereto.


        (b) Each of BMO, ANZ, Southwest and Sterling (i) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements referred to in Section 7.1.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment and the Credit Agreement; (ii) agrees that
it will, independently and without reliance upon any Agent, the Issuer, any
Arranger or any other Bank and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (iii) represents and
warrants that its name set forth herein is its legal name; (iv) appoints and
authorizes each Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Loan Documents as are delegated to such
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; (vi) agrees that it will perform in accordance
with their terms all of the obligations that by the terms of the Credit
Agreement are required to be performed by it as a Bank; and (vii) attaches any
U.S. Internal Revenue Service forms required under Section 4.6(b) of the Credit
Agreement.


        (c) Each of BMO, ANZ, Southwest and Sterling hereby advises each other
party hereto that its respective address for notices, its respective Domestic
Lending Office and its respective LIBOR Office shall be as set forth below its
name on Attachment 2 hereto.


        Section 5.   Waiver of Section 7.2.6 of Credit Agreement.

          (a) Section 7.2.6 of the Credit Agreement, which restricts the
Borrower and any of its Restricted Subsidiaries from making any payment or
prepayment of principal of, or making any payment of interest on, any
Indebtedness on any day other than the stated, scheduled date for such payment
or prepayment set forth in the documents and instruments memorializing such
Indebtedness, or which would violate the subordination provisions of any
Subordinated Debt (except as expressly permitted by Section 7.2.6 of the Credit
Agreement or as otherwise permitted in writing by the Administrative Agent with
the consent of the Majority Banks), is hereby waived insofar as, and only
insofar as, the Borrower or any of its Restricted Subsidiaries shall be
permitted to:


Page 5

                  (i)    redeem and retire 1997 Notes in an aggregate principal
amount of up to $50,000,000 during the period from and after the Amendment
Effective Date to (and including) September 30, 2003, and


                  (ii)    redeem and retire additional 1997 Notes in an
aggregate principal amount of up to $60,000,000, provided that the excess, if
any, of (A) the sum of (x) the aggregate principal amount of such additional
1997 Notes to be redeemed and retired, (y) all interest and premium payable in
respect of the redemption and retirement of such additional 1997 Notes to the
holders thereof, and (z) all reasonable and customary costs, expenses and fees
payable in respect of the redemption and retirement of such additional 1997
Notes, over (B) the Net Cash Proceeds of the issuance of the Permitted
Refinancing Securities, shall not exceed $5,000,000 (the “Refinancing Excess”),
which Refinancing Excess may be funded, if necessary, with the proceeds of Loans
made under the Credit Agreement;


          provided, however, that, in each case, no Event of Default shall have
occurred and be continuing as of the date of such redemption and retirement.


        (b) The parties hereto acknowledge and agree that the redemption of 1997
Notes by the Borrower or any of its Restricted Subsidiaries as permitted by this
Section 5 shall not reduce the remaining availability of the Borrower or its
Restricted Subsidiaries to make other Restricted Payments in accordance with,
and to the extent permitted by, Section 7.2.6 of the Credit Agreement.


        Section 6.  Increase of Borrowing Base; Restriction on Borrowing
Availability.

        (a) Subject to the restrictions on availability set forth in clause (b)
of this Section 6, the Borrowing Base shall be increased to $300,000,000 from
and after the Amendment Effective Date until the Borrowing Base shall either be
reduced in accordance with clause (c) of this Section 6 or otherwise
redetermined in accordance with the Credit Agreement.


        (b) Notwithstanding anything to the contrary in the Credit Agreement or
this Amendment, the Borrower covenants and agrees that from and after the
Amendment Effective Date until September 30, 2003, the Borrower shall maintain
at all times sufficient availability under the Credit Agreement to redeem and
retire 1997 Notes in a principal amount equal to the positive difference (if
any) of (i) $50,000,000, minus (ii) the principal amount of all 1997 Notes
redeemed or retired by the Borrower from and after the Amendment Effective Date
as part of the Permitted 2003 Redemption (but expressly excluding for purposes
of this subclause (ii) any 1997 Notes redeemed as part of the Permitted
Refinancing Redemption), as evidenced by the written confirmation delivered in
accordance with Section 9.


Page 6

        (c) Unless the Borrowing Base shall have been redetermined in accordance
with the Credit Agreement (in which case this Section 6(c) shall automatically
become void), the Borrowing Base shall automatically be reduced on October 1,
2003 from $300,000,000 to an amount equal to (i) $250,000,000 plus (ii) the
aggregate principal amount of 1997 Notes redeemed and retired as part of the
Permitted 2003 Redemption (but expressly excluding any 1997 Notes redeemed and
retired as part of the Permitted Refinancing Redemption), as evidenced by the
written confirmation delivered in accordance with Section 9, until the Borrowing
Base shall be redetermined in accordance with the Credit Agreement.


        (d) Both the Borrower, on the one hand, and the Administrative Agent and
the Banks, on the other hand, agree that none of the redeterminations of, or
adjustments to, the Borrowing Base pursuant to this Section 6 shall constitute a
special redetermination of the Borrowing Base pursuant to Section 2.8.3 of the
Credit Agreement.


        Section 7. Covenant to Redeem and Retire. The Borrower covenants and
agrees that:

        (a) the Borrower shall use (i) the Net Cash Proceeds of the Permitted
Refinancing Securities, and (ii) so long as the aggregate principal amount of
1997 Notes redeemed as part of the Permitted 2003 Redemption is less than
$50,000,000, the proceeds of any Loans under the Credit Agreement that, after
giving effect to such Loans, would cause the aggregate amount of all Loans and
all Letter Credit Liabilities then outstanding to exceed $250,000,000, in each
case, only to redeem and retire 1997 Notes (including the payment of any
reasonable and customary costs, expenses and fees associated therewith) and for
no other purpose;


        (b) so long as the aggregate principal amount of 1997 Notes redeemed as
part of the Permitted 2003 Redemption is less than $50,000,000, any Borrowing
Request submitted by the Borrower that would cause the aggregate outstanding
principal amount of all Loans plus the aggregate amount of all Letter of Credit
Liabilities to exceed $250,000,000 (after giving effect to such Borrowing) shall
specifically direct that all of the proceeds of such Borrowing shall be
deposited into an account at a depository institution for the purposes of
redeeming and retiring the 1997 Notes, provided that such depository institution
and the type and nature of such account shall both be acceptable to the
Administrative Agent;


        (c) upon the issuance of the Permitted Refinancing Securities, the
Borrower shall cause the Net Cash Proceeds of the Permitted Refinancing
Securities to be deposited into, and thereafter maintained in, an account at a
depository institution for the purposes of redeeming and retiring the 1997
Notes, provided that such depository institution and the type and nature of such
account shall both be acceptable to the Administrative Agent;


Page 7

        (d) not later than five (5) Business Days immediately following the date
on which the Borrower receives the proceeds of the issuance of the Permitted
Refinancing Securities, the Borrower shall deliver a notice of redemption under
Section 3.04 of the 1997 Indenture by which the Borrower shall notify the
holders of the 1997 Notes that the Borrower is redeeming 1997 Notes having a
principal amount that, together with all interest and premium payable thereon
and all reasonable and customary costs, expenses and fees payable with respect
to the redemption and retirement thereof, equals at least the Net Cash Proceeds
of the Permitted Refinancing Securities;


        (e) promptly following the Amendment Effective Date the Borrower shall
cause all 1997 Notes previously repurchased by the Borrower or any Subsidiary of
the Borrower to be retired in accordance with the provisions of the 1997
Indenture.


        Section 8. Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent:

        (a) Executed Amendment. The Administrative Agent shall have received a
counterpart of this Amendment duly executed by the Borrower, the Agents, the
Issuer and each Bank, and duly acknowledged by each of the Guarantors.


        (b) Replacement Notes. The Borrower shall deliver to the Administrative
Agent on behalf of each Bank listed on Attachment 1 hereto a promissory note
dated the Effective Date and payable to each such Bank in a maximum principal
amount equal to such Bank’s Percentage (as shown on Attachment 1 hereto) of Five
Hundred Million Dollars, which Note shall be a renewal and replacement of, and
shall be given in substitution and exchange for, but not in payment of, those
Notes held by each Existing Bank (as defined below) prior to the effectiveness
of this Amendment.


        (c) Opinion of Counsel. The Administrative Agent shall have received an
opinion of the general counsel of the Borrower in form and substance reasonably
acceptable to the Administrative Agent with respect to the enforceability of
this Amendment.


        (d) Other Conditions. The Borrower shall have confirmed and acknowledged
to the Agents, the Issuer and the Banks, and by its execution and delivery of
this Amendment the Borrower does hereby confirm and acknowledge to the
Administrative Agent and the Banks, that (i) the execution, delivery and
performance of this Amendment has been duly authorized by all requisite
corporate action on the part of the Borrower; (ii) the Credit Agreement and each
other Loan Document to which it is a party constitute valid and legally binding
agreements enforceable against the Borrower in accordance with their respective
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other similar laws relating
to or affecting the enforcement of creditors’ rights generally and by general
principles of equity; (iii) the representations and warranties by the Borrower
contained in the Credit Agreement and in the other Loan Documents are true and
correct on and as of the date hereof in all material respects as though made as
of the date hereof; and (iv) no Default or Event of Default exists under the
Credit Agreement or any of the other Loan Documents.


Page 8

        Section 9. Condition Subsequent. Promptly following the redemption and
retirement of any 1997 Notes, the Borrower covenants to deliver to the
Administrative Agent a certificate of an Authorized Officer of the Borrower
setting forth the principal amount of all 1997 Notes that have been redeemed and
retired by the Borrower since the Amendment Effective Date in accordance with
the 1997 Indenture, together with such other related materials evidencing such
redemption and retirement as the Administrative Agent may request in its sole
discretion.

        Section 10. Fees. Concurrently with the effectiveness of this Amendment,
the Borrower shall pay to the Administrative Agent for the account of each Bank
a fee equal to one-eighth of one percent (0.125)% of each Bank’s respective
Percentage (immediately after giving effect to this Amendment) of $300,000,000.

        Section 11. Ratification of Credit Agreement. Except as expressly
amended, modified or waived by this Amendment, the terms and provisions of the
Credit Agreement and the other Loan Documents are ratified and confirmed in all
respects and shall continue in full force and effect.

        Section 12. Expenses. The Borrower agrees to pay on demand all expenses
set forth in Section 10.3 of the Credit Agreement.

        Section 13. Renewal and Continuation of Existing Loans. Upon the
effectiveness of this Amendment:

        (a) All of the Obligations outstanding under the Credit Agreement as of
the date of such effectiveness shall hereby be restructured, rearranged,
renewed, extended and continued under the Credit Agreement (as amended hereby)
and all Loans outstanding under the Credit Agreement as of the date of such
effectiveness shall hereby become Loans outstanding under the Credit Agreement
(as amended hereby).


        (b) In connection herewith, Banks party to the Credit Agreement prior to
the effectiveness of this Amendment (the “Existing Banks”) hereby sell, assign,
transfer and convey, and each of BMO, ANZ, Southwest and Sterling hereby
purchases and accepts, so much of the aggregate Commitments under, Loans
outstanding under, and participations in Letters of Credit issued pursuant to,
the Credit Agreement such that the Percentage of each Bank (including the
Existing Banks and each of BMO, ANZ, Southwest and Sterling) shall be as set
forth on Schedule III-B to the Credit Agreement. The foregoing assignments,
transfers and conveyances are without recourse to the Existing Banks and without
any warranties whatsoever by any Agent, the Issuer or any Existing Bank as to
title, enforceability, collectibility, documentation or freedom from liens or
encumbrances, in whole or in part, other than the warranty of each Existing Bank
that it has not previously sold, transferred, conveyed or encumbered such
interests.


Page 9

        Section 14. Miscellaneous. (a) On and after the effectiveness of this
Amendment, each reference in each Loan Document to “this Agreement”, “this
Note”, “this Mortgage”, “this Guaranty”, “this Pledge Agreement”, “hereunder”,
“hereof” or words of like import, referring to such Loan Document, and each
reference in each other Loan Document to “the Credit Agreement”, “the Notes”,
“the Mortgages”, “the Guaranty”, “the Pledge Agreement”, “thereunder”, “thereof”
or words of like import referring to the Credit Agreement, the Notes, or the
Mortgage, the Guaranty, the Pledge Agreement or any of them, shall mean and be a
reference to such Loan Document, the Credit Agreement, the Notes, the Mortgage,
the Guaranty, the Pledge Agreement or any of them, as amended or otherwise
modified by this Amendment; (b) the execution, delivery and effectiveness of
this Amendment shall not operate as a waiver of any default of the Borrower or
any right, power or remedy of the Administrative Agent or the Banks under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents; (c) this Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement; and (d) delivery of an executed
counterpart of a signature page to this Amendment by telecopier shall be
effective as delivery of a manually executed counterpart of this Amendment.

        Section 15. Severability. Any provisions of this Amendment held by court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provisions so held to be invalid or unenforceable.

        Section 16. Applicable Law. THIS AMENDMENT AND EACH OTHER LOAN DOCUMENT
DELIVERED PURSUANT HERETO SHALL EACH BE DEEMED TO BE A CONTRACT MADE UNDER AND
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK (WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICT
OF LAW, EXCEPT SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW). This
Amendment constitutes the entire understanding among the parties hereto with
respect to the subject matter hereof and supersedes any prior agreements,
written or oral, with respect thereto.

        Section 17. Successors and Assigns. This Amendment is binding upon and
shall inure to the benefit of the Agents, the Issuer, the Banks and the Borrower
and their respective successors and assigns.

        Section 18. Headings. The headings, captions, and arrangements used in
this Amendment are for convenience only and shall not affect the interpretation
of this Amendment.

        Section 19. NO ORAL AGREEMENTS. THIS AMENDMENT AND ALL OTHER
INSTRUMENTS, DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION
HEREWITH REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE
MATTERS HEREIN CONTAINED, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signature pages follow]

Page 10

EXECUTED as of the day and year first above written.

  BORROWER:

MAGNUM HUNTER RESOURCES, INC.


By:/s/Chris Tong
     Name:      Chris Tong
     Title:        Senior Vice President
                      Chief Financial Officer

  AGENTS, BANKS AND ISSUER:

DEUTSCHE BANK TRUST COMPANY AMERICAS (formerly named Bankers Trust Company), as
Administrative Agent, Collateral Agent, Issuer and a Bank


By: ________________________
      Name:
      Title:

  CIBC INC., as Syndication Agent and a Bank


By: ________________________
      Name:
      Title:



S-1

  BNP PARIBAS, as Documentation Agent and a Bank


By:_____________________
     Name:
     Title:


                    - and -


By:_____________________
      Name:
      Title:

  FORTIS CAPITAL CORP., as a Bank


By:_____________________
     Name:
     Title:


                     - and -


By:_____________________
     Name:
     Title:

  BANK OF SCOTLAND, as a Bank


By: ________________________
      Name:
      Title:

  BANK OF NOVA SCOTIA, as a Bank


By: ________________________
      Name:
      Title:



S-2

  UNION BANK OF CALIFORNIA, N.A., as a Bank


By: ________________________
      Name:
      Title:

  COMPASS BANK, as a Bank


By: ________________________
      Name:
      Title:

  COMERICA BANK - TEXAS, as a Bank


By: ________________________
      Name:
      Title:

  WASHINGTON MUTUAL BANK, FA, as a Bank


By: __________________________
      Name:
      Title:

  HIBERNIA NATIONAL BANK, as a Bank


By: __________________________
      Name:
      Title:



S-3

  U.S. BANK NATIONAL ASSOCIATION, as a Bank


By: __________________________
      Name:
      Title:

  BMO NESBITT BURNS FINANCING, INC., as a Bank


By: __________________________
      Name:
      Title:

  AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED, as a Bank


By: __________________________
      Name:
      Title:

  SOUTHWEST BANK OF TEXAS N.A., as a Bank


By: __________________________
      Name:
      Title:

  STERLING BANK, as a Bank


By: __________________________
      Name:
      Title:



S-4

ACKNOWLEDGMENT BY GUARANTORS

        Each of the undersigned Guarantors hereby (i) consents to the terms and
conditions of that certain Waiver and Sixth Amendment to Fourth Amended and
Restated Credit Agreement dated as of May 2, 2003 (the “Sixth Amendment”), (ii)
acknowledges and agrees that its consent is not required for the effectiveness
of the Sixth Amendment, (iii) ratifies and acknowledges its respective
Obligations under each Loan Document to which it is a party, and (iv) represents
and warrants that (a) no Default or Event of Default has occurred and is
continuing, (b) it is in full compliance with all covenants and agreements
pertaining to it in the Loan Documents, and (c) it has reviewed a copy of the
Sixth Amendment.

        Executed to be effective as of May 2, 2003.

  GUARANTORS:

HUNTER GAS GATHERING, INC.
GRUY PETROLEUM MANAGEMENT CO.
MAGNUM HUNTER PRODUCTION, INC.
CONMAG ENERGY CORPORATION
TRAPMAR PROPERTIES, INC.
PINTAIL ENERGY, INC.
PRIZE OPERATING COMPANY
PEC (DELAWARE), INC.
OKLAHOMA GAS PROCESSING, INC.


By: /s/Chris Tong
     Name:     Chris Tong
     Title:       Senior Vice President and
                     Chief Financial Officer

  PRIZE ENERGY RESOURCES, L.P.

By:     Prize Operating Company,
           as its general partner


By:_________________________
     Name:     Senior Vice President and
                     Chief Financial Officer

S-5

ATTACHMENT 1

Schedule III-B

PERCENTAGES

     Bank

--------------------------------------------------------------------------------

Percentage     

--------------------------------------------------------------------------------

Deutsche Bank Trust Company Americas      7 .50000000% CIBC Inc.    7 .50000000%
BNP Paribas    7 .50000000% Fortis Capital Corp.    7 .50000000% Bank of Nova
Scotia    7 .50000000% Bank of Scotland    7 .50000000% BMO Nesbitt Burns
Financing, Inc.    7 .50000000% Union Bank of California, N.A    6 .66666667%
Washington Mutual Bank, FA    7 .16666667% Australia and New Zealand Banking
Group Limited    6 .66666667% Comerica Bank - Texas    5 .33333333% Compass
Bank    5 .33333333% U.S. Bank National Association    5 .33333333% Hibernia
National Bank    4 .33333333% Southwest Bank of Texas, N.A    4 .16666667%
Sterling Bank    2 .50000000%          Totals    100 .00000000%

Attachment 1 - Page 1

ATTACHMENT 2

Address for Notices:

     Institution Name:
     Attention:


     Telephone:
     Facsimile:

BMO Nesbitt Burns Financing, Inc.

BMO Nesbitt Burns Financing, Inc.
James Ducote
700 Louisiana, Suite 4400
Houston, Texas 77002
713-546-9760
713-223-4007

Domestic Office:

     Telephone:
     Facsimile:

700 Louisiana, Suite 4400
Houston, Texas 77002
713-546-9760
713-223-4007

LIBOR Office:

     Telephone:
     Facsimile:

700 Louisiana, Suite 4400
Houston, Texas 77002
713-546-9760
713-223-4007



Attachment 2 - Page 1

Address for Notices:

     Institution Name:
      Attention:



     Telephone:
     Facsimile:

Australia and New Zealand Banking Group Limited

Australia and New Zealand Banking Group Limited
George Sloecklein
1177 Avenue of the Americas
6th Floor
New York, NY 10038
212-801-9113
212-536-9223

Domestic Office:


     Telephone:
     Facsimile:

1177 Avenue of the Americas
6th Floor
New York, NY 10038
212-801-9113
212-536-9223

LIBOR Office:


     Telephone:
     Facsimile:

1177 Avenue of the Americas
6th Floor
New York, NY 10038
212-801-9113
212-536-9223



Attachment 2 - Page 2

Address for Notices:

     Institution Name:
     Attention:


     Telephone:
     Facsimile:

Southwest Bank of Texas N.A.

Southwest Bank of Texas N.A.
W. Bryan Chapman
4400 Post Oak Parkway, Suite 400
Houston, Texas 77027
713-232-2026
713-561-0345

Domestic Office:

     Telephone:
     Facsimile:

4400 Post Oak Parkway, Suite 400
Houston, Texas 77027
713-232-2026
713-561-0345

LIBOR Office:

     Telephone:
     Facsimile:

4400 Post Oak Parkway, Suite 400
Houston, Texas 77027
713-232-2026
713-561-0345



Attachment 2 - Page 3

Address for Notices:

     Institution Name:
     Attention:



     Telephone:
     Facsimile:

Sterling Bank

Sterling Bank
Melissa Bauman
2550 North Loop West
Suite 100
Houston, Texas 77092
713-507-7377
713-507-7948

Domestic Office:


     Telephone:
     Facsimile:

2550 North Loop West
Suite 100
Houston, Texas 77092
713-507-7377
713-507-7948

LIBOR Office:


     Telephone:
     Facsimile:

2550 North Loop West
Suite 100
Houston, Texas 77092
713-507-7377
713-507-7948



Attachment 2 - Page 4